Citation Nr: 0306181	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for eye disability.

4.  Entitlement to a rating in excess of 10 percent for low 
back disability.

5.  Entitlement to a rating in excess of 30 percent for 
dysthymia.

6.  Entitlement to an effective date earlier than January 3, 
1997, for a combined 30 percent evaluation for the veteran's 
service-connected disabilities.

7.  Entitlement to an effective date earlier than November 
20, 2000, for the grant of entitlement to special monthly 
compensation for loss of use of a creative organ.

(The issue of entitlement to service connection for right ear 
hearing loss will be the subject of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
November 1967.

This matter comes before the Board on appeal of July 1999, 
November 2001 and May 2002 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that the issue of entitlement to service 
connection for right ear hearing loss has been developed for 
appellate review; however, the Board is currently undertaking 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  When the development 
actions are completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue. 


FINDINGS OF FACT

1.  A February 2000 Board decision denied service connection 
for PTSD.

2.  The evidence added to the record since the February 2000 
Board decision, with respect to the claim for service 
connection for PTSD, is duplicative or cumulative of evidence 
previously of record or does not raise a reasonable 
possibility of substantiating the claim.

3.  A February 2000 Board decision denied service connection 
for peripheral neuropathy.

4.  The evidence added to the record since the February 2000 
Board decision, with respect to the claim for service 
connection for peripheral neuropathy, is duplicative or 
cumulative of evidence previously of record or does not raise 
a reasonable possibility of substantiating the claim.

5.  An unappealed April 1968 rating decision denied service 
connection for eye disability.

6.  A February 2000 Board decision determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for eye disability.

7.  The evidence added to the record since the February 2000 
Board decision, with respect to the claim for service 
connection for eye disability, is duplicative or cumulative 
of evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.

8.  The veteran's low back disability is manifested by lumbar 
tenderness and pain on motion productive of no more than 
slight limitation of lumbar motion, without muscle spasm, 
listing of the spine to opposite side, or any neurological 
impairment.

9.  The veteran's service-connected dysthymia is manifested 
by moderately severe depressive symptoms with occasional 
episodes of major depression, disturbances of motivation and 
mood, and some impairment of memory and concentration, but 
not by suicidal ideation, significant abnormalities of 
speech, ritualistic behaviors, significantly impaired 
judgment or cognition, or impaired impulse control.

10.  For the period prior to January 3, 1997, service 
connection was not in effect for any disability other than a 
skin disorder evaluated as non-compensably disabling, and 
this is not in dispute.

11.  A claim for entitlement to special monthly compensation 
based on loss of use of a creative organ was not filed or 
reasonably raised prior to November 20, 2000.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).
 
2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002). 

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002). 

4.  The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2002).

5.  The criteria for a 50 percent rating for service-
connected dysthymia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2002).

6.  The criteria for assignment of an effective date earlier 
than January 3, 1997, for a combined 30 percent disability 
rating have not been met.  38 C.F.R. § 4.25 (2002).

7.  The criteria for assignment of an effective date earlier 
than November 20, 2000, for the grant of special monthly 
compensation for loss of use of a creative organ have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the July 1999 rating decision which granted service 
connection for low back disability and which assigned a 10 
percent evaluation therefor; with notice of the November 2001 
rating decision granting service connection for dysthymia and 
assigning a 30 percent evaluation therefor, and granting 
entitlement to special monthly compensation for loss of use 
of a creative organ effective November 20, 2000; and with 
notice of the May 2002 rating decision which denied the 
claims to reopen the issues of service connection for PTSD, 
peripheral neuropathy and eye disability.  In response to his 
disagreements with the above rating decisions the veteran was 
provided with statements of the case in August 2000, April 
2002 and August 2002 which collectively notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran has perfected his appeal of each issue listed on 
the title page of this action.  The Board notes that the 
April 2002 and August 2002 statements of the case 
specifically provided the veteran with the text of the 
regulations implementing the VCAA.  Moreover, in an April 
2002 correspondence, the RO informed the veteran of the 
evidence necessary to substantiate his claims to reopen the 
issues of service connection for PTSD, peripheral neuropathy 
and eye disability, and provided him with the forms for 
authorizing VA to obtain medical records on his behalf.  In 
December 2002 the Board specifically advised the veteran of 
the evidence necessary to substantiate each of his claims, 
and also advised him of what evidence VA would obtain for him 
and what evidence he was responsible for submitting in 
connection with his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statements 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
veteran was advised in December 2002 as to which evidence 
should be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes that the veteran did not respond to the April 
2002 correspondence by the RO providing him with the forms 
for authorizing VA to obtain records on his behalf, and that 
neither the veteran nor his representative has responded to 
the Board's December 2002 correspondence. 

The record also reflects that the veteran was afforded VA 
examinations of his psychiatric disability in April 1997 and 
September 2000, and that he was afforded VA examinations of 
his low back disability in May 1999 and September 2000.  The 
Board notes that while the veteran's former representative, 
in August 2000, argued that the May 1999 examination was 
inadequate, the Board points out that neither the veteran nor 
his representative has challenged the adequacy of the 
September 2000 examination report; the Board has reviewed the 
reports of the May 1999 and September 2000 VA examinations 
and concludes that they are adequate for the purposes of 
adjudicating the veteran's claim.

The Board notes that the veteran has not been afforded a VA 
examination with respect to his claims to reopen the issues 
of service connection for PTSD, peripheral neuropathy and eye 
disability.  The VCAA left intact the requirement that new 
and material evidence be presented or secured with respect to 
a disallowed claim before that claim can be reopened.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  Further, while the 
implementing regulations allow VA to obtain certain records 
on the veteran's behalf in connection with claims to reopen 
filed on or after August 29, 2001, the implementing 
regulations do not require the scheduling of an examination 
for the veteran until such a claim has in fact been reopened.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2002).  Consequently, 
because, as will be discussed in further detail below, new 
and material evidence has not been received with respect to 
his claims for service connection for PTSD, peripheral 
neuropathy and eye disability, the veteran is not entitled to 
a VA examination addressing any of those claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Refractive error of the eye is not considered a 
disease or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2002).

Pursuant to 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§ 3.309(e) (2002), there is a presumption of service 
connection for a veteran who served in Vietnam and who 
thereafter develops certain disorders, including acute and 
subacute peripheral neuropathy.

Where service connection for a disability has been denied in 
a final Board or rating decision, a subsequent claim for 
service connection for that disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  The Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Barnett, 
supra.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claims to reopen the issues of 
service connection for PTSD, peripheral neuropathy and eye 
disability were filed in December 2001, only the amended 
version of 38 C.F.R. § 3.156(a) is applicable to the instant 
claims.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  PTSD

Service connection for PTSD was denied in a February 2000 
Board decision.  See 38 U.S.C.A. § 7104(b) (West 2002).  As a 
result, service connection for PTSD may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the February 2000 Board 
decision included service medical records showing that the 
veteran complained on one occasion of nervousness and 
shakiness; he was prescribed Benadryl capsules but his 
complaints were not attributed to any diagnosis.  The service 
medical records are otherwise negative for any complaints, 
finding or diagnosis of psychiatric problems.  The evidence 
on file in February 2000 also included service personnel 
records showing that the veteran served in Vietnam from April 
1966 to April 1967.

The evidence on file at the time of the February 2000 Board 
decision also included the report of a January 1968 VA 
psychiatric examination, at which time the veteran reported 
experiencing tenseness when under pressure.  He reported that 
an argument in service on one occasion with some civilians 
had left him shaky and anxious, but that the referenced 
symptoms resolved after he used some tablets.  The examiner 
diagnosed the veteran with situational reaction, by history.  
Also of record in February 2000 was the report of a January 
1968 psychological screening, at which time the examiner 
concluded that the veteran appeared moderately depressed in a 
chronic way.

Also of record at the time of the February 2000 Board 
decision were VA treatment records for October 1982 to 
February 1997 which document treatment for depression, but 
which are negative for any reference to PTSD.  The evidence 
on file in February 2000 also included the report of an April 
1997 VA examination, at which time the veteran reported that 
a friend of his was killed by a truck in service.  He also 
indicated that while in service he was afraid of snipers and 
of exposure to Agent Orange.  The examiner diagnosed the 
veteran with dysthymia and with an adjustment disorder.

The evidence on file at the time of the February 2000 Board 
decision lastly included statements by the veteran to the 
effect that he had PTSD from events including the death of a 
friend in Vietnam (whose death he did not witness).

Pertinent evidence added to the record since the February 
2000 Board decision includes VA treatment reports for May 
1997 to February 2002, private medical records for May 2000 
to February 2001, the reports of September 2000 and August 
2001 VA examinations of the veteran, and the report of a 
February 2002 examination of the veteran by M.C. (a 
psychologist).

The VA treatment reports document the veteran's contention 
that a friend of his had been killed under unclear 
circumstances, but are negative for any finding or diagnosis 
of PTSD.  Consequently, while the records are arguably new, 
they are not material as they do not relate to an 
unestablished fact necessary to substantiate the claim.  The 
treatment records do not raise a reasonable possibility of 
substantiating the claim.

The private medical records are entirely negative for any 
complaints, finding or diagnosis of PTSD.  Since they 
therefore do not relate to an unestablished fact necessary to 
substantiate the claim, they are not material, and do not 
raise a reasonable possibility of substantiating the claim.

The September 2000 VA examination report documents the 
veteran's contention that he was subject to sniper fire while 
in service, and that his compound was subject to rocket and 
mortar attacks.  He also reported that a friend of his was 
killed by a truck in Vietnam, and that another friend of his 
was killed by a mine in service.  The examiner noted that the 
veteran was not experiencing any revivication about his 
experiences in Vietnam.  Following mental status evaluation 
of the veteran, the examiner diagnosed dysthymic disorder and 
recurrent major depression.  The August 2001 examination 
report indicates that the veteran had depression secondary to 
impotence from a prostatectomy.  While the above examination 
reports are new, they clearly are not material, as neither 
examiner diagnosed PTSD and in fact attributed the veteran's 
symptoms to other disorders.  The examination reports 
therefore do not relate to an unestablished fact necessary to 
substantiate the claim, and do not raise a reasonable 
possibility of substantiating the claim.

In his February 2002 statement, Dr. M.C. notes that the 
veteran had experienced two or three days of combat in 
Vietnam that was not close and which did not affect him.  The 
veteran reported that he discovered after service that a 
friend had died in Vietnam.  Following mental status 
examination, Dr. M.C. concluded that there was nothing the 
veteran had reported to him that would even remotely suggest 
the presence of PTSD, other than severe mood difficulty.  Dr. 
M.C. diagnosed moderate recurrent major depression without 
psychotic features.  While the February 2002 report is new, 
it is not material in that Dr. M.C. essentially concluded 
that the veteran did not have PTSD, and instead attributed 
the veteran's psychiatric complaints to a different mental 
disorder.  Dr. M.C.'s report therefore does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the February 2000 Board decision does not 
tend to show that he has PTSD.  As such, this evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, nor raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the evidence submitted subsequent to the February 2000 
Board decision is not new and material and the claim is not 
reopened.

B.  Peripheral Neuropathy.

Service connection for peripheral neuropathy was denied in a 
February 2000 Board decision.  See 38 U.S.C.A. § 7104(b).  
Consequently, service connection for peripheral neuropathy 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio, 
supra; Evans, supra.

The evidence of record at the time of the February 2000 Board 
decision included service medical records which are entirely 
negative for any complaints, finding or diagnosis of 
peripheral neuropathy.  The evidence of record also included 
VA treatment records for October 1982 to February 1997 which 
show that the veteran underwent an electromyography in 
October 1982 in connection with complaints of low back pain 
and paresthesia of the left thigh; the study was negative for 
any abnormalities.

The evidence on file in February 2002 also included the 
report of a May 1999 VA examination of the veteran, at which 
time sensory examination was normal. 

The evidence of record in February 2000 lastly included 
statements by the veteran to the effect that he had 
peripheral neuropathy secondary to exposure to herbicides in 
service.

Pertinent evidence added to the record since the February 
2000 Board decision includes VA treatment records for May 
1997 to February 2002, private treatment records for May 2000 
to February 2001, and the report of a September 2000 VA 
examination.

The VA and private treatment records are entirely negative 
for any complaints, finding or diagnosis of peripheral 
neuropathy.  Consequently, while they are new in the sense 
that they were not previously of record, they are not 
material as they do not relate to an unestablished fact 
necessary to substantiate the claim, namely that the veteran 
has, or ever did have, peripheral neuropathy.  The VA and 
private treatment records therefore do not raise a reasonable 
possibility of substantiating the claim.

At the veteran's September 2000 VA examination, physical 
examination disclosed the absence of any sensory loss to the 
lower extremities.  In effect, the examination report is 
against the veteran's claim.  The examination report 
therefore does not raise a reasonable possibility of 
substantiating the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the February 2000 Board decision does not 
tend to show that he has, or ever had, peripheral neuropathy.  
As such, the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the February 2000 Board decision is 
not new and material and the claim is not reopened.

C.  Eye Disability.

Service connection for eye disability was denied in an April 
1968 rating decision.  A February 2000 Board decision 
thereafter determined that new and material evidence had not 
been submitted to reopen the issue of service connection for 
eye disability.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  Accordingly, service connection for eye disability 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio, 
supra; Evans, supra.

The evidence of record at the time of the February 2000 Board 
decision included service medical records showing that the 
veteran exhibited bilateral distance visual acuity of 20/20 
at service induction.  The records show that he reported poor 
depth perception on a driving test in February 1966; 
bilateral visual acuity at that time was 20/20 when examined, 
but the treatment record indicates "no depth on AFVT", 
notes that there was no subjective complaint regarding depth 
perception, and concludes that "no Rx" was indicated.  The 
veteran exhibited bilateral visual acuity of 20/20 at his 
examination for discharge.

The evidence of record in February 2000 also included the 
report of a January 1968 VA examination, at which time the 
veteran complained of faulty depth perception; his central 
visual acuity was measured as 20/20, bilaterally, and the eye 
examination was essentially negative for any identified 
abnormalities.  The examiner concluded that the presence of 
an eye disability was unsubstantiated.

The evidence of record before the Board in February 2000 also 
included VA treatment records for October 1982 to February 
1997 which are negative for any reference to eye problems 
with the exception of a November 1994 entry noting complaints 
of right eye twitching without any visual disturbance.

The evidence of record in February 2000 lastly included 
statements by the veteran to the effect that he had eye 
disability, and loss of depth perception in particular, which 
was related to his period of service.

Pertinent evidence added to the record since February 2000 
includes VA treatment reports for May 1997 to February 2002 
and private treatment reports for May 2000 to February 2001.  
The referenced treatment reports are silent for any reference 
to eye complaints, and are negative for any eye findings 
other than to note that the veteran wears glasses.  However, 
while the veteran is noted to wear glasses, the treatment 
notes notably do not suggest the presence of an eye 
disability, including as manifested by any loss of depth 
perception.  As noted previously, refractive error of the eye 
is not considered a disability for VA compensation purposes.  
Consequently, while the treatment records are new, they are 
not material, and do not raise a reasonable possibility of 
substantiating the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the February 2000 Board decision does not 
tend to show that he has any eye condition recognized as a 
disability for VA compensation purposes, or suggest that any 
eye condition the veteran may have is related to his period 
of service.  As such, the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that the evidence submitted subsequent to the February 2000 
Board decision is not new and material and the claim is not 
reopened.

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected low back disability and 
dysthymia.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2002).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

A.  Low Back Disability

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in November 1967.  Service connection for 
low back disability was granted in July 1999; the disability 
was assigned a 10 percent evaluation effective October 5, 
1998.  The veteran is appealing the initial rating assigned 
the low back disorder.

Service medical records show that the veteran was treated on 
several occasions for low back strain with associated non-
radiating pain.  Physical examination showed that he retained 
full range of lower back motion, without any indication of 
neurological abnormalities.  He exhibited paravertebral 
muscle spasm on one occasion, but not on subsequent 
examinations.  The records show that the veteran reported 
experiencing relief of his symptoms with diathermy and 
exercise, and show that he was placed on a permanent duty 
restriction of lifting no more than 50 pounds.  X-ray studies 
in service purportedly showed a question of spondylolysis 
with no forward slipping.

On file is the report of a January 1968 VA examination of the 
veteran, which shows that he complained of frequent tiredness 
and aching in his back, as well as stiffness, which was 
aggravated by heavy work.  The veteran's posture and gait 
were described as good on examination, and his back motions 
were fairly normal without particular restriction.  The 
presence of tenderness in the lower back was noted, but no 
gluteal or sciatic notch tenderness was elicited.  No motor, 
sensory or reflex abnormality in the lower extremities was 
identified.  X-ray studies of the lumbar spine showed 
congenital abnormalities of mild lumbar scoliosis with 
concavity to the left and a considerable degree of rotation.  
There was marked irregularity of the posterior arch of the 
last lumbar segment; the segment had a bilateral pedicle 
defect with no actual slipping.

On file are VA treatment records for October 1982 to February 
2002 which show that the veteran underwent an 
electromyography in October 1982 in connection with 
complaints of low back pain and paresthesia of the left 
thigh; the study revealed no abnormalities.

Of record is the report of a March 1987 VA examination which 
recorded the veteran's complaints of low back ache, and which 
noted that the veteran had low back pain which was congenital 
in nature.  The veteran exhibited tenderness over the L5-S1 
vertebral bodies to palpation.

The veteran was afforded a VA examination in May 1999, at 
which time he complained of constant low back pain as well as 
flare ups occurring up to twice each year.  He indicated that 
the flare ups confined him to bed for part of the day, but 
that he was usually able to function the next day.  He denied 
using any assistive devices.  He reported that his back pain 
did not affect his activities of daily living, other than 
with respect to a decreased ability to lift objects at work.  
He denied any radicular-type pain.  Physical examination 
disclosed that the veteran was able to forward flex to 80 
degrees; extend backward to 35 degrees; laterally flex to 35 
degrees, bilaterally; and rotate to 30 degrees, bilaterally.  
He exhibited mild tenderness to palpation over the 
lumbosacral spine and paraspinous musculature, but had good 
strength.  His deep tendon reflexes were 2+, sensory 
examination was normal, and straight leg raise testing was 
negative.  X-ray studies of the lumbosacral spine showed 
slight curvature of the upper lumbar convex to the right, as 
well as mild degenerative changes involving the disc spaces 
throughout the lumbar spine with end plate sclerosis and 
osteophytosis; the studies showed good maintenance of disc 
heights, and no evidence of acute fracture or 
spondylolisthesis.  The veteran was diagnosed with low back 
pain related to degenerative changes in the lumbar spine.

On file are private treatment records for May 2000 to 
February 2001 which document the absence of any neurological 
abnormalities in the veteran on examination.

Of record is the report of a September 2000 VA examination of 
the veteran.  The veteran denied at that time any significant 
change in his low back pain since the last examination in May 
1999.  He reported reduced endurance secondary to low back 
pain, and indicated that his posture had changed secondary to 
the low back pain over the years.  The veteran indicated that 
he experienced worsening of the pain with standing or sitting 
for prolonged periods, or when bending or lifting heavy 
objects.  He denied experiencing any flare ups.  The veteran 
reported that he worked as a project manager and indicated 
that his back pain interfered with his job at times when he 
was required to sit for long periods, or perform inventory; 
he denied any radiation of the pain.  

Physical examination disclosed the presence of tenderness 
over the lumbar spine and the right sacro-iliac joint; no 
paravertebral muscle guarding or tenderness to palpation was 
elicited.  The veteran was able to forward flex to 90 degrees 
without pain, backward extend to 20 degrees before 
experiencing pain, laterally flex to 30 degrees bilaterally 
before experiencing moderate pain, and rotate to 20 degrees 
bilaterally before experiencing moderate pain.  Deep tendon 
reflexes were intact and no sensory loss to the lower 
extremities was evident.  The examiner diagnosed the veteran 
with degenerative joint disease of the low back.  The 
examiner indicated that it was difficult to tell whether any 
fatigability or lack of endurance experienced by the veteran 
was due to the low back condition, or to his depression.

Analysis

The RO has evaluated the veteran's low back disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Under Diagnostic Code 5295, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Alternatively, a 10 percent rating is warranted for slight 
limitation of lumbar spine motion.  A 20 percent rating is 
warranted for moderate limitation of motion, and a 40 percent 
evaluation is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Review of the record shows that the veteran experiences flare 
ups of low back pain at most up to twice each year, and that 
he experiences some restriction of low back motion secondary 
to pain.  The Board notes, however, that the veteran 
reportedly recovers from his infrequent flare ups by the next 
day, and that while his low back motion is restricted by 
pain, he clearly retains substantially full motion of the 
lumbar spine.  At his examination in May 1999 he was able to 
forward flex to 80 degrees, backward extend and laterally 
flex to 35 degrees, and rotate to 30 degrees.  At his 
September 2000 examination, the pain experienced by the 
veteran was noted to restrict his lower back motion to 90 
degrees of forward flexion, 20 degrees of backward extension 
and rotation, and 30 degrees of lateral flexion, and the pain 
was described by the examiner as only moderate in nature.  
The Board notes that the examiner was essentially unable to 
assess any functional loss in the veteran on account of his 
fatigability.  In the Board's opinion, and in light of the 
substantially full range of low back motion exhibited by the 
veteran, even with consideration of his complaints of pain, 
and in the absence of any evidence of weakness, 
incoordination or indication of functional impairment due to 
excess fatigability, the veteran's low back disability is 
productive of no more than slight limitation of lumbar spine 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
rating higher than 10 percent under Diagnostic Code 5292 is 
therefore not warranted.

In addition, none of the examinations since service has 
documented the presence of muscle spasm in the lower back, 
and the veteran clearly retains a substantial level of 
lateral spine and forward bending motion, even when 
functional impairment due to pain and to other factors is 
considered.  Further, despite X-ray evidence of scoliosis, 
the veteran's spine has not been shown to list to the 
opposite side, and while there is X-ray evidence of 
degenerative changes in the lumbar spine with irregularity at 
the last lumbar segment, the veteran's disc heights were 
maintained, no narrowing was reported, and the veteran has 
not demonstrated any abnormal mobility.  Accordingly, the 
Board finds that the evidence does not support a rating 
higher than 10 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The Board additionally notes that there is no history or 
evidence of a fractured vertebra, or symptoms consistent 
therewith; a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 is therefore not warranted.

The Board notes that while X-ray studies of the veteran's 
lower back have revealed mild degenerative changes involving 
the disc spaces throughout the lumbar spine, the veteran has 
not been diagnosed at any point with degenerative disc 
disease, and the presence of neurological impairment has not 
been identified at any point by the veteran's treating or 
examining physicians.  Nor has the veteran otherwise been 
diagnosed with intervertebral disc syndrome.  In the absence 
of any evidence of neurological impairment or diagnosis of 
intervertebral disc syndrome, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which pertain to 
intervertebral disc syndrome, are not for application.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a rating higher than 10 
percent for the veteran's low back disability.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  While the veteran contends that he 
experiences low back problems when he sits for too long at 
work or when he performs inventory, he has not suggested, nor 
does the evidence indicate, that he has missed any work on 
account of his disability or that his disability has 
adversely affected his employment.  Moreover, there is no 
evidence that his low back disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for low back 
disability, assigned the veteran an effective date for the 
grant of service connection of October 5, 1998.  The Board 
has reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's condition has 
remained at the 10 percent level, but no more, since the 
award of service connection.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning October 5, 1998, a higher rating is not warranted 
for any time since the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Dysthymia

Factual background

As noted previously, the veteran's period of service ended in 
November 1967.  Service connection for dysthymia was granted 
in November 2001, evaluated as 30 percent disabling effective 
January 3, 1997.  This evaluation has remained in effect 
since that time.

Service medical records show that the veteran complained on 
one occasion of nervousness and shakiness; he was prescribed 
Benadryl capsules.  The service medical records are otherwise 
negative for any complaints, finding or diagnosis of 
psychiatric problems.

On file is the report of a January 1968 VA psychiatric 
examination, at which time the veteran reported the he 
experienced tenseness when under pressure.  He also indicated 
that the anxiety and shakiness he experienced that one 
occasion in service resolved after he used some tablets.  The 
veteran reported that he was working, and was not 
experiencing any problems at his job or with social 
relationships.  On mental status examination he was oriented 
and neatly attired.  He was somewhat restless but no speech 
abnormalities were identified, and his mood and affect were 
described as appropriate.  There was no evidence of any 
hallucinations or delusions, or of any ideas of reference or 
grandeur.  The examiner noted that the veteran's feelings of 
tenseness and anxiety under situations of stress were not of 
a pathologic nature, and concluded that the veteran required 
no further treatment and was not incapacitated in any manner.  
The examiner diagnosed the veteran with situational reaction, 
by history.  At a January 1968 psychological screening, the 
veteran's contact with reality was described as adequate, and 
the examiner concluded that the veteran appeared moderately 
depressed in a chronic way.

On file are VA treatment reports for October 1982 to February 
2002 which document treatment for depression as well as 
several episodes of major depression.  The records show that 
the veteran presented in April 1987 with complaints of 
suicidal feelings, but without any plan.  In June 1987 he 
again reported suicidal feelings, but subsequent treatment 
records are negative for any further complaints of suicidal 
ideation.  The veteran's other psychiatric complaints 
included sleep problems, concentration and memory 
difficulties, irritability and lethargy.  He denied any 
homicidal ideation or history of panic attacks or 
hallucinations.  On mental status evaluations the veteran was 
consistently alert and oriented with good hygiene and 
grooming, and without evidence of psychosis.  His affect 
ranged from flat and restricted to neutral and appropriate.  
His mood was predominantly described as depressed, although 
he was euthymic on occasion.  No speech abnormalities or 
thought disorders were identified, and he was logical and 
coherent.  The veteran was considered easily distracted, but 
his memory was considered normal and his cognition intact.  
No psychomotor abnormalities were identified.  The veteran 
was noted to have some obsessive traits in that he required a 
lot of reassurance, but he was considered to have good 
judgment and to be independent with respect to his activities 
of daily living.  

The treatment records indicate that the veteran was married 
three times, and that his first marriage involved physical 
abuse by both parties.  The veteran indicated that he 
experienced some sexual problems in his marriages, but that 
he and his most recent wife had adjusted to those problems, 
and did not consider his decreased libido to be much of an 
issue.  He indicated that he fished with his current wife 
often, and the records show that the veteran planned his 
vacations.  The records also show that he reported a dislike 
of interacting with people, although he always reported 
having at least one friend and indicated that he interacted 
well with most of his children.  The treatment records 
document that the veteran had a steady work history with 
increasing responsibilities, although he experienced problems 
with a supervisor at one point, and reported experiencing 
stress associated with public speaking and an increased 
workload.  The veteran's treating physicians assigned him 
Global Assessment of Functioning (GAF) scores ranging from 50 
to 70.

Private medical records for May 2000 to February 2001 show 
that the veteran presented with a recent history of weight 
loss that he believed was related to stress.  The records 
show he was thereafter diagnosed with prostatic 
adenocarcinoma.

The veteran was afforded a VA examination in April 1997, at 
which time he reported working as an electrician from 1969 to 
1983, and as his own employer from 1983 to 1985.  He 
indicated that he thereafter worked for several small 
electrical companies from 1985 to 1995, and that he had been 
self-employed since 1995.  He complained of depression and 
episodic anxiety reactions, as well as problems with his 
marriage.  On mental status examination his affect was flat 
and his mood depressed.  He was oriented and his memory was 
intact.  He evidenced trouble concentrating.  No abnormal 
thought processes were evident, and no abnormal movements or 
mannerisms were observed.  The veteran responded 
appropriately in the interview and his insight and judgment 
were described as appropriate.  The veteran was diagnosed 
with recurrent dysthymia of moderate severity, and with 
adjustment disorder with mixed emotional features.  He was 
assigned a GAF score of "70/80".  The examiner concluded 
that the veteran manifested a depressive symptomatology with 
periods of vegetative symptoms and increased anxiety.  The 
examiner noted that the veteran had shown mal-adaptiveness in 
maintaining a more stabilized lifestyle, although his 
industrial functioning has remained within the acceptable 
range.  The examiner further noted that the veteran had 
experienced difficulty adjusting to civilian life.

On VA examination in September 2000, the veteran reported 
that he had been divorced twice, although he indicated that 
his current marriage was satisfactory.  The examiner noted 
that the veteran had a steady work history, and the veteran 
reported that he was satisfied with his work.  The veteran 
indicated that he avoided activities, and that while he 
belonged to a church, he did not attend services.  The 
veteran reported that he was somewhat anhedonic and 
experienced difficulty in making decisions, and he also 
contended that he was antisocial.  His current psychiatric 
complaints included a depressed mood, poor appetite and low 
energy.  He denied any irritability or anger, and he denied 
any suicidal or homicidal ideations.  On mental status 
examination the veteran was described as alert and oriented.  
His speech was soft and mumbling, but his thoughts were 
rational and goal-directed.  His mood was initially grumpy, 
but he tended to be somber.  The veteran exhibited no unusual 
preoccupations or perceptual abnormalities and the examiner 
diagnosed the veteran with dysthymic disorder and with 
resolved recurrent major depression.  The examiner assigned 
the veteran a GAF score of 55, and noted that the veteran 
required continuous psychotherapy and antidepressant 
medications.  The examiner explained that the veteran had a 
sustained low level of depression since service with 
superimposed episodes of major depression, that his level of 
functioning was limited, and that he was over-involved in 
work and had little socialization with his peers or in the 
community.

In a February 2002 statement, M.C., a psychologist, indicated 
that he had examined the veteran, who presented as clean and 
well dressed in appearance, although he appeared dysphoric 
and exhibited a lethargic stance.  The veteran reported that 
he had worked at a number of menial jobs after service, 
operated his own business for two years, and then had worked 
as an estimator for an electrical company since his business 
failed.  He reported that he was divorced from his first wife 
because of incompatibilities, and that he divorced his second 
wife because she worked too much.  He indicated that he had 
remarried in 1996 and that the marriage was compatible but 
essentially sexless.  The veteran reported that his only 
recreation was camping and fishing, and that he performed 
both activities either by himself or with his wife.  He 
indicated that he did not like camping near strangers, 
although he reported that he would camp with a certain other 
couple he had befriended; he denied having any other friends.  
The veteran reported experiencing sleep problems with 
nightmares.  On mental status examination the veteran was 
oriented and his sensorium was operating adequately.  Dr. 
M.C. noted that the veteran seemed unable to recall important 
aspects of his psychiatric and psychotherapy treatment in the 
past, and indicated that the veteran's flow of conversation 
and thought was extremely disordered with such a low volume 
speech as to be unintelligible; he noted, however, that the 
veteran's phrasing, articulation, and other components of 
speech output were within normal limits.  The veteran's 
affect and mood were depressed and there was some evidence of 
anger.  The veteran's mental content was fairly free of 
preoccupation, compulsion, delusion or paranoid ideation.  
The veteran displayed adequate abstract reasoning but 
presented with some impairment in concentration and memory.  
Dr. M.C. noted that the veteran was not psychotic, but he 
explained that something did appear to be wrong with the 
veteran's thinking process, in that he was under-responsive 
and under-reactive to verbal stimulation; he noted that the 
abnormal length of time between when the veteran was asked a 
question and when he answered that question might give the 
impression of bizarreness.  The veteran's associations were 
considered fairly logical, but Dr. M.C. noted that the 
veteran did experience the type of mind racing characteristic 
of major mood problems.  The veteran appeared unmotivated, 
and while Dr. M.C. described the veteran's judgment as 
adequate, he explained that the veteran's general judgment 
for long term events was not all that good.  Dr. M.C. also 
indicated that the veteran's current employment did not 
include interaction with other people, and that the veteran, 
in essence, was completely avoidant and reclusive.  

Following evaluation of the veteran, Dr. M.C. diagnosed 
moderate recurrent major depression without psychotic 
features, and assigned the veteran a GAF score of 48.  Dr. 
M.C. concluded that the veteran was dysphoric with a 
depressed outward mood, that the veteran had sleeping and 
eating problems, and that the veteran experienced problems 
with memory, concentration and judgment.  Dr. M.C. also 
stated that the veteran was not engaged in any pleasurable 
activities except for one.

Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (major 
depressive disorder) (2002), a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected psychiatric disability most nearly approximates the 
criteria for a 50 percent evaluation.  The veteran has 
demonstrated symptoms including disturbances of motivation 
and mood, as well as difficulty in establishing and 
maintaining effective work and social relationships.  He has 
occasionally demonstrated a flattening of his affect, as 
documented in treatment reports and at his April 1997 VA 
examination, although his affect clearly is variable.  In 
addition, the April 1997 examiner identified some 
difficulties in concentration and Dr. M.C. identified some 
impairment in judgment and memory.  The Board notes that the 
veteran has reported experiencing difficulty in his 
interactions with a supervisor, and with people in general, 
and the September 2000 examiner noted that the veteran had 
little socialization with his peers or with his community.  
The Board notes that the GAF scores assigned the veteran by 
his treating and examining physicians have typically ranged 
between 51 and 60, and at points ranged between 48 and 50.  
GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See generally, Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  

In light of the above, the Board concludes that the medical 
evidence supports assignment of a 50 percent evaluation for 
the veteran's service-connected psychiatric disorder on the 
basis of the presence of associated occupational and social 
impairment with reduced reliability and productivity.  
However, the Board concludes that a rating in excess of 50 
percent is not warranted.

In this regard the Board notes that despite Dr. M.C.'s 
suggestion that the veteran's speech pattern was bizarre and 
that the veteran's thought process was disorganized, the 
veteran has consistently presented as alert and oriented to 
his treating and examining physicians, without any evidence 
of psychosis or of hallucinations.  Moreover, his speech, 
while considered slow by Dr. M.C., has consistently been 
logical and coherent, and even Dr. M.C. noted that the 
veteran's phrasing, articulation, and other components of 
speech output were within normal limits.  The Board 
additionally notes that the veteran has not at any point been 
described as exhibiting inappropriate behavior.  In addition, 
while Dr. M.C. apparently identified some deficiencies in 
memory, there is nothing in the record to suggest the 
presence of memory deficiencies serious enough as to involve 
memory loss for names of close relatives, his occupation or 
his own name.  The Board notes that the veteran is considered 
capable of attending to his activities of daily living 
without restriction, and that he has consistently presented 
to his treating and examining physicians with good hygiene.  
The Board also notes that while the veteran's first marriage 
apparently involved physical altercations, there is no 
indication that the veteran has been physically violent since 
that time, he has consistently denied any homicidal ideation, 
and there is otherwise no evidence of impaired impulse 
control.  The Board also notes that while the veteran was 
noted by his treating physicians at one point to be somewhat 
obsessive, none of his treating or examining physicians have 
suggested that the veteran has engaged in obsessional 
rituals, and neither the September 2000 VA examiner nor Dr. 
M.C. found any evidence of unusual preoccupations in the 
veteran.

Although the record reflects that the veteran has a 
longstanding history of an underlying depression which varies 
in severity, the April 1997 VA examiner and Dr. M.C. 
described the veteran's dysthymic disorder as moderate in 
nature.  Moreover, while the veteran has exhibited suicidal 
ideation in the past, he has denied experiencing suicidal 
feelings for a number of years.  The Board also notes that 
the veteran has maintained a steady work history and in 
recent years has been given more responsibility at work.  
Although he complains of experiencing stress at work from an 
increased workload as well as from some incidents involving a 
supervisor, he apparently has continued to function well in 
his position, and has essentially indicated that the 
situation with his supervisor is under control.  The Board 
acknowledges that Dr. M.C. has described the veteran as 
reclusive at work with severe interpersonal difficulty, but 
points out that the veteran clearly interacts with at least 
one of his supervisors.  Moreover, despite the veteran's 
limited socialization experiences, he reports that he does 
have friends and maintains a relationship with his daughters, 
as well as with his current wife.  In short, the evidence 
shows he clearly is able to establish and maintain effective 
relationships.  Moreover, while he has indicated that his 
current marriage is essentially sexless, the Board points out 
that neither the veteran nor his wife consider this to be a 
problem, and the veteran has repeatedly described himself as 
satisfied with his current marriage. 

The Board notes that Dr. M.C. assigned the veteran a GAF 
score of 48, and that a GAF score of 50 was assigned on 
occasion by the veteran's treating physicians.  The Board 
points out that the April 1997 examiner, in contrast, 
assigned a GAF score of at least 70, that the September 2000 
examiner assigned a GAF score of 55, and that the GAF score 
assigned by the veteran's treating physicians were typically 
at least 51.  As explained previously, GAF scores ranging 
from 48 to 50 are indicative of serious symptoms such as 
suicidal ideation, severe obsessional rituals, no friends or 
an inability to keep a job.  As discussed above, however, the 
veteran has had a steady work history for decades, has shown 
himself capable of establishing and maintaining friendships 
when desired, has denied experiencing any suicidal ideation 
for at least 9 years, and has not been found at any point to 
engage in severe obsessional rituals.  In contrast, he has 
demonstrated, consistent with GAF scores ranging from 51 to 
60, moderate symptoms including flat affect, few friends and 
conflicts with co-workers.  The Board finds that the 
veteran's clinical presentation as a whole is more consistent 
with the GAF scores ranging from 51 and above (indicative of 
only moderate symptoms) than with the GAF scores ranging from 
50 and below. 

In short, the evidence does not show total occupational or 
social impairment, or even occupational or social impairment 
with deficiencies in most areas.  Accordingly, the Board 
concludes that an evaluation in excess of 50 percent for 
dysthymia is not warranted.

Accordingly, the veteran is entitled to a 50 percent 
evaluation, but not higher, for his service-connected 
dysthymia.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  As has already been discussed, the record 
shows that the veteran has a steady work history and a recent 
pattern of increasing responsibility at his job.  The veteran 
does not contend, nor does the evidence show, that he has 
missed work on account of his service-connected psychiatric 
disability, or that his disability has otherwise adversely 
affected his position.  Moreover, most of the veteran's 
treating and examining physicians have assigned the veteran 
GAF scores that do not suggest marked interference with 
employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for dysthymia, 
assigned the veteran an effective date for the grant of 
service connection of January 3, 1997.  The Board has 
reviewed the evidence on file and concludes that the veteran 
has evidenced an underlying 50 percent level of severity, but 
no more, for his condition since the award of service 
connection.  Accordingly, the veteran is entitled to 
assignment of a 50 percent rating for his disability for the 
entire period since January 3, 1997.  See Fenderson, supra.

III.  Earlier Effective Dates

A.  Combined 30 percent evaluation

The record reflects that service connection for a skin 
condition affecting the suprapubic area was granted in April 
1968; the disability was evaluated as non-compensably 
disabling effective November 9, 1967.  The veteran did not 
appeal the assigned non-compensable rating for that 
disability, and service connection was in effect for no other 
disability at that time or until effective January 3, 1997.

Service connection for low back disability was granted in 
July 1999; the condition was rated as 10 percent disabling 
effective October 5, 1998.  The veteran has not challenged 
the effective date assigned the grant of service connection 
for low back disability.

A December 2000 Board decision denied entitlement to a 
compensable rating for the veteran's service-connected skin 
condition.

Service connection for dysthymia was thereafter granted in 
November 2001; the disability was evaluated as 30 percent 
disabling effective January 3, 1997.  The veteran has not 
challenged the effective date assigned the grant of service 
connection for dysthymia.

Service connection was also granted in November 2001 for 
tinnitus, prostate cancer and left ear hearing loss.  The RO 
evaluated the tinnitus as 10 percent disabling effective 
October 6, 1997; evaluated the prostate cancer as 100 percent 
disabling from November 20, 2000, to April 30, 2001, and as 
non-compensably disabling from May 1, 2001; and rated the 
left ear hearing loss as non-compensably disabling effective 
March 30, 2001.  The veteran has not challenged the effective 
dates assigned the grant of service connection for tinnitus, 
prostate cancer or left ear hearing loss.

As a result of the above rating decisions, an evaluation of 0 
percent is in effect for the period from November 9, 1967, to 
January 2, 1997; a combined rating of 30 percent is in effect 
for the veteran's disabilities for the period from January 3, 
1997, to October 5, 1997; a combined disability rating of 40 
percent is in effect for the period from October 6, 1997, to 
November 19, 2000; a combined disability rating of 100 
percent is in effect for the period from November 20, 2000, 
to April 30, 2001; and a combined disability rating of 40 
percent for the veteran's disabilities is in effect for the 
period from May 1, 2001.

The veteran contends that he is entitled to an effective date 
earlier than January 3, 1997, for the grant of a 30 percent 
combined disability rating for his service-connected 
disorders.  As noted above, he has not argued that he is 
entitled to an earlier effective date for the grant of 
service connection for dysthymia or for any other of his 
disabilities.

The Board notes that determination of the combined disability 
rating for a veteran's service-connected disabilities is 
governed by application of Table I of the Combined Ratings 
Table found at 38 C.F.R. § 4.25 (2002).  Since the veteran in 
this case is not challenging the effective date of service 
connection assigned for any particular disability, the Board 
finds that he is essentially contending that application of 
Table I of the Combined Ratings Table to the ratings in 
effect prior to January 3, 1997, entitle him to a combined 
disability evaluation of 30 percent.  In the instant case, 
however, for the period prior to January 3, 1997, service 
connection was in effect only for one disability (the skin 
condition of the suprapubic area), and that disability was 
evaluated as non-compensably disabling.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since the only disability for 
which service connection was is in effect prior to January 3, 
1997, was rated as non-compensable (and was again considered 
non-compensable in a Board decision of February 2000), and as 
the veteran has not otherwise suggested that he is entitled 
to consideration of an earlier effective date for the grant 
of service connection for any of his disabilities, there is 
no basis for his claim of entitlement to an earlier effective 
date for a combined 30 percent evaluation, and his claim must 
therefore be denied as legally insufficient. 

B.  Special Monthly Compensation

Factual background

VA treatment records for October 1982 to February 2002 
document that the veteran was evaluated in September 1987 for 
complaints of impotence; diagnostic evaluation of the veteran 
at that time was negative.  Counseling sessions involving the 
veteran's first wife suggest that he was able to engage in 
sexual intercourse with her.  Subsequent treatment records 
show that the veteran continued to occasionally report 
impotence, but suggest that he was also able to engage in 
sexual intercourse with his second wife.  Following his 
divorce from his second wife and marriage to his third wife, 
he again reported impotence but indicated that he and his 
current wife had adjusted to the condition.  A May 1997 
treatment note indicates that the veteran's libido had 
improved, although his libido remained below average.

Private medical records for May 2000 to February 2001 show 
that in June 2000 the veteran reported a history of 
impotence; the treating physician suggested that the 
condition was likely related to the veteran's history of 
depression.  The private records show the veteran thereafter 
underwent a radical prostatectomy on October 5, 2000, for 
removal of a prostatic adenocarcinoma; the records indicate 
that the veteran was informed that impotency was a possible 
side effect of the procedure, although notation was made of 
his prior history of erectile dysfunction.  

In a statement received on November 20, 2000, the veteran 
contended that he was entitled to service connection for 
prostate cancer.

On VA examination in August 2001, the veteran reported that 
although he had experienced some erectile dysfunction prior 
to his prostatectomy, he had experienced complete impotency 
since the procedure.

Thereafter, a November 2001 rating decision granted service 
connection for prostate cancer, effective the November 20, 
2000, date of the veteran's claim for that condition.  The 
rating decision also granted special monthly compensation for 
loss of use of a creative organ effective November 20, 2000, 
based on evidence of impotence associated with treatment for 
the service-connected prostate cancer.

In his February 2002 statement, Dr. M.C. noted that the 
veteran reported experiencing impotence since the 
prostatectomy, and that his current wife reported that even 
before the procedure, the veteran's libido was poor.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2002).

The record does not reflect, nor does the veteran 
specifically contend, that a claim by him or on his behalf 
seeking special monthly compensation for loss of use of a 
creative organ was filed prior to November 20, 2000.  The 
Board notes in passing that while the veteran on several 
occasions reported experiencing erectile dysfunction as early 
as 1987, attributed by some treating physicians to 
psychiatric problems or medications used therefor, service 
connection for psychiatric disability was first granted in 
November 2001.  In any event, the treatment records suggest, 
and the veteran essentially confirmed at his August 2001 VA 
examination, that the veteran did not have consistent 
erectile dysfunction equivalent to loss of use of his 
creative organ until his October 5, 2000, prostatectomy.  At 
his August 2001 examination, for example, the veteran 
reported that it was only after the surgery did his erectile 
dysfunction become permanent.  Moreover, the veteran's wife 
reported to Dr. M.C. that before the procedure the veteran's 
libido was poor, suggesting that the veteran was still able 
to engage in sexual intercourse.

On November 20, 2000, the veteran filed a claim seeking 
service connection for prostate cancer.  Thereafter, and 
based on evidence showing that the prostatectomy the veteran 
underwent in treatment of the prostate cancer resulted in 
permanent erectile dysfunction, entitlement to special 
monthly compensation was granted for the loss of use of the 
veteran's creative organ.

The veteran has not challenged the effective date of November 
20, 2000, assigned the grant of service connection for 
prostate cancer.  Since the award of special monthly 
compensation for loss of the veteran's use of his creative 
organ was based on the grant of service connection for 
prostate cancer, and as there is otherwise no indication that 
a claim was filed or otherwise reasonably raised by the 
record prior to November 20, 2000, the Board finds that the 
veteran is not entitled to an effective date earlier than 
November 20, 2000, for the grant of special monthly 
compensation.  The Board recognizes that entitlement to 
special monthly compensation arguably arose on October 5, 
2000 (the date of the prostate surgery), but points out that 
the effective date of an award of compensation is the later 
of the date of claim or the date entitlement arose; as 
discussed above, there is no evidence demonstrating that a 
claim for special monthly compensation was filed before 
November 20, 2000.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than November 20, 2000, for the grant of special 
monthly compensation based on loss of use of a creative 
organ. 




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal remains denied. 

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for peripheral 
neuropathy, the benefit sought on appeal remains denied. 

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for eye 
disability, the benefit sought on appeal remains denied. 

Entitlement to a rating in excess of 10 percent for low back 
disability is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 50 percent evaluation for 
dysthymia is granted.

Entitlement to an effective date earlier than January 3, 
1997, for a combined 30 percent evaluation for the veteran's 
service-connected disabilities is denied.

Entitlement to an effective date earlier than November 20, 
2000, for the grant of special monthly compensation for loss 
of use of a creative organ is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

